Exhibit 10.1

 

LOGO [g49620g53j91.jpg]

MODIFICATION AGREEMENT

This Modification Agreement (the “Agreement”), dated as of January 15, 2016 for
reference purposes only, is made by and between Evercore Partners Services East
L.L.C. (the “Borrower”) and First Republic Bank (the “Lender”), with reference
to the following facts:

A. Borrower and Lender entered into that certain Loan Agreement (Line of Credit)
dated June 27, 2013 (as amended, the “Loan Agreement”) pursuant to which a line
of credit in the current maximum principal amount of Seventy-Five Million and
00/100 Dollars ($75,000,000.00) (the “Loan”) was made to Borrower, and such Loan
has previously been renewed by Borrower and Lender. The Loan is evidenced by
Borrower’s Second Amended and Restated Promissory Note dated June 26, 2015 (the
“Note”).

B. Evercore Partners Inc. (“EPI”), the ultimate parent of Borrower, has entered
into a Term Loan and Guarantee Agreement dated November 2, 2015 (as amended, the
“EPI Term Agreement”) with Mizuho Bank, Ltd., as Administrative Agent and as a
lender, and other lenders party thereto.

C. At the request of EPI, Borrower has agreed to guarantee the obligations of
EPI under the EPI Term Agreement. Bank has consented to the foregoing guarantee
by Borrower as long as the maximum amount of the Line of Credit under the Loan
is decreased to $50,000,000 and certain other changes are made to the Loan
Documents.

D. All terms with an initial capital letter that are used but not defined in
this Agreement shall have the respective meanings given to such terms in the
Loan Agreement or the Note.

THEREFORE, for valuable consideration, the Lender and Borrower agree as follows:

1. Modification of Loan Documents.

1.1 Principal Amount of the Loan. Effective as of the date hereof, the principal
amount of the commitment under the Loan (and the face amount of the Note) is
hereby decreased from the principal amount of Seventy-Five Million and 00/100
Dollars ($75,000,000.00) to Fifty Million and 00/100 Dollars ($50,000,000.00)
pursuant to the terms of the Third Amended and Restated Promissory Note dated
January 15, 2016 (the “Third Amended and Restated Promissory Note”). On the date
hereof, Borrower shall (if necessary) pay down the amount of the Loan to not
greater than $50,000,000.

1.2 Additional Definitions. The following definitions are inserted at the end of
Article 1, Definitions:

1.28 BBVA Line of Credit. Evercore Casa de Bolsa, SA de CV’s line of credit with
BBVA Bancomer.

1.29 Capital Lease Obligations. With respect to any Person for any period, all
rental obligations of such Person which, under GAAP, are required to be
capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with such principles. For
the avoidance of doubt, “Capital Lease Obligations” shall not include
obligations or liabilities of any Person to pay rent or other amounts under any
lease of (or other arrangement conveying the right to use) real or personal
property, or a combination thereof, which obligations would be required to be
classified and accounted for as an operating lease under GAAP as existing on the
Closing Date.

 

 

Loan No.: 96-506153-6

Obligor No.: 0210349549



--------------------------------------------------------------------------------

1.30 Cash Equivalents. As of any date of determination, (a) readily marketable
direct full faith and credit obligations of the United States of America or
obligations unconditionally guaranteed by the full faith and credit of the
United States of America; (b) commercial paper issued by (i) any Lender or any
Affiliate of any Lender (as those terms are defined in the EPI Term Agreement)
or (ii) any commercial banking institutions or corporations rated at least “P-2”
by Moody’s or “A-2” by S&P; (c) certificates of deposit, time deposits, and
bankers’ acceptances issued by (i) any Lender (as that term is defined in the
EPI Term Agreement) or (ii) any other commercial banking institution which is a
member of the Federal Reserve System and has a combined capital and surplus and
undivided profits of not less than $500,000,000 having a certificate of deposit
rating by S&P or Moody’s (or both) that is “A-2” or higher if by S&P and “P-2”
or higher, if by Moody’s; (d) repurchase agreements which are entered into with
any Lender (as that term in defined in the EPI Term Agreement) or any major
money center banks included in the commercial banking institutions described in
clause (c) and which are secured by readily marketable direct full faith and
credit obligations of the government of the United States of America or any
agency thereof; (e) investments in any money market fund which holds investments
substantially of the type described in the foregoing clauses (a) through (d);
(f) readily and immediately available cash held in any money market account;
provided that, such money market accounts and the funds therein shall be
unencumbered and free and clear of all liens and other third party rights; and
(g) other investments approved by the Administrative Agent (as that term is
defined in the EPI Term Agreement). All the Cash Equivalents described in
clauses (a) through (d) above shall have maturities of not more than 12 months
from the date of acquisition.

1.31 Consolidated. The consolidation of accounts in accordance with GAAP.

1.32 Consolidated Adjusted EBITDA. For any period, the Consolidated Net Income
of EPI and its Consolidated Subsidiaries plus (a) depreciation expense and
amortization expense, (b) interest expense, (c) non-cash employee compensation,
and (d) in an amount not to exceed $30 million in the aggregate in any period of
four fiscal quarters, other non-cash or non-recurring charges, in each case
determined in accordance with GAAP for such period.

1.33 Consolidated Leverage Ratio. As of the last day of each fiscal quarter of
EPI, the ratio of (i) Total Debt of EPI and its Consolidated Subsidiaries as of
such date to (ii) Consolidated Adjusted EBITDA of EPI and its Consolidated
Subsidiaries for the period of four consecutive fiscal quarters then ended.

1.34 Consolidated Net Income. The net income (or loss) of EPI and its
Consolidated Subsidiaries determined on a Consolidated basis for such period (as
reported on EPI’s financial statements); provided that, without duplication:

(a) the cumulative effect of a change in accounting principles shall be
excluded; and

(b) the amount of provision for income taxes, as included on EPI’s Consolidated
income statement for the relevant period shall be added back.

1.35 Consolidated Tangible Net Worth. As of any date of determination, (i) the
consolidated shareholders’ equity of EPI and its Consolidated Subsidiaries on
that date plus (ii) non-controlling interest (excluding redeemable
non-controlling interest) minus (iii) to the extent reflected in such
Consolidated shareholder’s equity, the amount of Consolidated Intangible Assets
of EPI and its Consolidated Subsidiaries.

1.36 GAAP. Generally accepted accounting principles in the United States as in
effect from time to time, consistently applied (except to the extent any such
inconsistent application of GAAP has been approved by the accountants or
Authorized Officer (as defined in the EPI Term Agreement) and disclosed in
reasonable detail to Lender).

 

2



--------------------------------------------------------------------------------

1.37 Indebtedness. Of any Person, without duplication, (a) all obligations of
such Person for borrowed money; (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services, (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees (as defined in the EPI Term Agreement) by such
Person of Indebtedness of others, (g) all Capital Lease Obligations of such
Person, (h) solely for the purposes of the determining whether there has been a
cross-default, net obligations of such Person in respect of hedging agreements,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances;
provided, that “Indebtedness” shall not include trade and other accounts payable
arising and compensation expenses accrued in the ordinary course of business; it
being understood and agreed that any accrued liability under EPI’s Tax
Receivables Agreement shall not constitute Indebtedness. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

1.38 Intangible Assets. The total book value of all assets of EPI and its
subsidiaries (including goodwill) properly classified as intangible assets on
EPI’s balance sheet in accordance with GAAP.

1.39 Investments. Any advance, loan, extension of credit (by way of guarantee or
otherwise) or capital contribution to, or purchase any capital stock, bonds,
notes, debentures or other debt securities of any Person. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment and net of actual cash dividends or other payments received
by the Person making such Investment on account of such Investment.

1.40 Lines of Credit. Collectively, (x) the Line of Credit Loan and (y) the BBVA
Line of Credit.

1.41 Liquid Investments. As of any date of determination, (i) cash, (ii) Cash
Equivalents, (iii) municipal bonds having a rating of at least “A” / “A2” or its
equivalent and (iv) Investments that can be converted into cash within 30 days
(as evidenced by (i) such Investment being listed on a national exchange or
(ii) regularly traded in other recognized markets and subject to price quotes
from an approved pricing service); provided that Liquid Investments shall not
include Investments that are subject to restrictions on the Consolidated
Subsidiaries’ distributing the proceeds thereof to EPI or any guarantor of the
EPI Term Agreement and shall not include assets pledged pursuant to reverse
repurchase agreement transactions.

1.42 Subsidiary. With respect to any Person, (a) a corporation, limited
liability company or other similar business entity of which shares of stock or
other equity interests having ordinary voting power (other than stock or other
equity interests having such power only by reason of the happening of a
contingency) to elect a majority of the Board of Directors or other managers of
such corporation or entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person or (b) any partnership of which such Person and/or one
or more Subsidiaries of such Person has, directly or indirectly, more than 50%
of the interest in profits and losses. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of EPI.

1.43 Target Net Worth Amount. An amount equal to the Consolidated Tangible Net
Worth as of September 30, 2015 plus an amount equal to 10% of consolidated after
tax net earnings (but not losses) for each fiscal quarter ended after
September 30, 2015.

 

3



--------------------------------------------------------------------------------

1.44 Total Debt. As of any date of determination, the total amount of
Indebtedness of EPI and its Consolidated Subsidiaries outstanding on such date
determined in accordance with GAAP, including in any event any Indebtedness or
Guarantees (as defined in the EPI Term Agreement) by EPI or a guarantor of the
EPI Term Agreement and any outstanding amounts under the Lines of Credit and
excluding: (i) any Indebtedness and any Guarantees (as defined in the EPI Term
Agreement) of EPI or any guarantor of the EPI Term Agreement, owed to any direct
or indirect Subsidiary of EPI, that is subordinated to EPI’s and such
guarantor’s obligations under the EPI Term Agreement, (ii) any intercompany
Indebtedness, and any Guarantees of such intercompany Indebtedness, that is in
the nature of a payable in the ordinary course of business (and not obligations
of the type set forth in clause (a) or (b) of the definition of Indebtedness, or
Guarantees of such obligations), (iii) any Indebtedness in respect of repurchase
agreements, undrawn letters of credit and hedge agreements to the extent
otherwise permitted under EPI Term Agreement, (iv) intercompany debt among EPI
and the guarantors of the EPI Term Agreement and (v) other Indebtedness as set
forth in clauses (c), (d), (i) (but only, with respect to letters of credit, to
the extent undrawn) and (j) of the definition thereof.

1.45 Unencumbered Liquid Assets Ratio. As of any date of determination, the
ratio of (i) the aggregate amount of unencumbered Liquid Investments to (ii) the
aggregate amount outstanding as of such date under the loan made under the EPI
Term Agreement and all other Total Debt of EPI and the Consolidated Subsidiaries
that is pari-passu with, or senior (including structurally senior) to the loan
made under the EPI Term Agreement, excluding for this purpose any Indebtedness
in respect of repurchase agreements and any outstanding amounts under the Lines
of Credit.

1.3 Amendment of Section 3.5. A new sentence is added at the end of Section 3.5
of the Loan Agreement to read as follows:

In addition, Borrower shall immediately notify Lender in writing of any Event of
Default (as defined in the EPI Term Agreement) under the EPI Term Agreement
given to EPI by the Administrative Agent or any Lender (as defined in the EPI
Term Agreement).

1.4 Amendment of Section 3.18. A new sentence is added at the end of
Section 3.18 of the Loan Agreement to read as follows:

Borrower at all times will ensure that all of the Collateral is free of all
liens and other interests under the EPI Term Agreement.

1.5 Amendment of Section 4.1(g). Section 4.1(g) of the Loan Agreement is amended
to read as follows:

(g) Performance of Obligations to Third Persons. If (i) any Loan Party fails to
pay any of its indebtedness or to perform any of its obligations when due, in
each case, under any document between such Loan Party and any other Person and
such failure to pay or perform entitles the holder thereof to accelerate such
indebtedness, provided that such failure shall constitute a default hereunder
only if the aggregate principal amount of the outstanding indebtedness exceeds
$5,000,000.00, or (ii) EPI fails to pay any of its indebtedness or perform any
of its obligations when due, in each case, under the EPI Term Agreement and such
failure to pay or perform entitles the lenders thereunder to accelerate such
indebtedness;

1.6 Amendment of Section 1 of Exhibit B. The first three paragraphs of
Section 1.3 of Exhibit B of the Loan Agreement are amended to read as follows:

1.3 Borrowing Base. During the term of this Agreement, the outstanding principal
balance of the Line of Credit Loan shall not, for each month, exceed the lesser
of the Commitment or the Borrowing Base at the end of the previous month (the
“Available Amount”). The Borrowing Base shall be determined for each month
during the term of this Agreement based on the accounts receivable aging
statement received for the most recently ended month, and shall remain in effect
during such month until delivery of the next monthly accounts receivable aging
statement.

 

4



--------------------------------------------------------------------------------

As used in the Loan Documents, the term “Borrowing Base” means, for each month,
the sum of (A) the product of the Eligible Accounts Receivable of Pledgor as of
the last day of the immediately preceding month, multiplied by 80% and (B) the
aggregate amount of cash and cash equivalents of the Borrower held in a
designated blocked account of the Borrower with the Lender or an affiliate of
the Lender (the “Designated Account”). As used in the Loan Documents, the term
“Eligible Accounts Receivable” means all bona fide accounts receivable generated
in the ordinary course of business of the Pledgor; provided, however, that the
term Eligible Accounts Receivable shall not include any accounts receivable:

(a) that have been invoiced and not paid within 120 days of the due date;

(b) for which any of the actions described in Sections 4.1(e), (h), (i) or
(j) hereof has occurred with respect to the account debtor;

(c) with respect to which the account debtor disputes liability or makes any
claim and Lender and the Borrower reasonably agree that there is a basis for
such dispute (but only up to the disputed or claimed amount);

(d) with respect to which the Pledgor owes the account debtor, but only to the
amount owed (i.e., contra accounts);

(e) with respect to which the account debtor is an affiliate of the Pledgor, an
officer or director of the Pledgor or any affiliate of the Pledgor, or any
Person having the power or ability to control the Pledgor; or

(f) with respect to clearing broker relationships of Pledgor.

The Eligible Accounts Receivable shall be determined from the monthly accounts
receivable aging statement submitted by the Pledgor, and the Compliance
Certificate submitted by Borrower, pursuant to this Agreement.

1.7 Addition to Section 1 of Exhibit B. A new Section 1.4 is added to Exhibit B
of the Loan Agreement to read as follows:

1.4 EPI Financial Covenants. Until all amounts outstanding under the EPI Term
Agreement are paid in full, Borrower shall cause EPI not to:

(a)(i) Minimum Consolidated Tangible Net Worth. Permit Consolidated Tangible Net
Worth as of the last day of the applicable fiscal quarter of EPI to be less than
60% of the Target Net Worth Amount, in the case of the first and second fiscal
quarters of EPI during each fiscal year and 70% of the Target Net Worth Amount
in the case of the third and fourth fiscal quarters of EPI during each fiscal
year.

(ii) Minimum Unencumbered Liquid Asset Ratio. Permit the Unencumbered Liquid
Asset Ratio of EPI as of the last day of any fiscal quarter to be less than
1.4:1.0.

(iii) Maximum Consolidated Leverage Ratio. Permit the Consolidated Leverage
Ratio of EPI as of the last day of any period of four consecutive fiscal
quarters of EPI to be greater than 1.0:1.0.

Each of the determinations in Section 1.4(a)(i), (ii) and (iii) above will be
calculated on a consolidated basis for each quarter or consecutive four fiscal
quarter period, as applicable, beginning at the end of the fiscal quarter ended
March 31, 2016.

 

5



--------------------------------------------------------------------------------

(b) Financial Cure by EPI. Notwithstanding anything to the contrary in this
Agreement (including Section 4), upon the occurrence of an Event of Default as a
result of failure to comply with Section 1.4(a) above for any fiscal quarter,
EPI shall have the right (the “Cure Right”) (at any time during such fiscal
quarter or thereafter until the date that is 14 days after the date on which
financial statements for such fiscal quarter are required to be delivered
pursuant to Section 7.1(a) or (b), as applicable, of the EPI Term Agreement, to
issue equity as permitted by the EPI Term Agreement for cash or otherwise
receive cash contributions in respect of capital stock (the “Specified Equity
Contribution”), and thereupon at Borrower’s request, and EPI’s compliance with
Section 1.4(a), shall be recalculated giving effect to the following pro forma
adjustments:

(i) Consolidated Shareholder’s Equity shall be increased solely for the purpose
of determining compliance with Section 1.4(a)(i) as of the end of such fiscal
quarter by an amount equal to the Specified Equity Contribution (but, for the
avoidance of doubt, the calculation of Consolidated Tangible Net Worth pursuant
to such adjustment shall not also take into account any immediate repayment of
Indebtedness in connection with the Specified Equity Contribution).

(ii) Unencumbered Liquid Assets Ratio shall be adjusted as of the end of such
quarter to reflect the Specified Equity Contribution (to the extent it
(x) constitutes unencumbered Liquid Investments or (y) has been used to repay
the loan under the EPI Term Agreement).

(iii) Consolidated Adjusted EBITDA shall be increased (notwithstanding the
absence of a related add-back in the definition of “Consolidated Adjusted
EBITDA”), solely for the purpose of determining compliance with
Section 1.4(a)(iii) as of the end of such fiscal quarter and applicable
subsequent periods that include such fiscal quarter, by an amount equal to the
Specified Equity Contribution (but, for the avoidance of doubt, the calculation
of the Consolidated Leverage Ratio pursuant to such adjustment shall not also
take into account any immediate repayment of Indebtedness in connection with the
Specified Equity Contribution).

If, following such adjustments, the requirements of Section 1.4(a) would be
satisfied, then the requirements of Section 1.4 shall be deemed satisfied as of
the end of the relevant fiscal quarter with the same effect as though there had
been no failure to comply therewith at such date, and the applicable breach or
default of Section 1.4(a) that had occurred (or would have occurred) shall be
deemed cured for the purposes of this Agreement. Notwithstanding anything herein
to the contrary, during the term of this Agreement, (i) the Cure Right shall not
be exercised more than one time, (ii) the Specified Equity Contribution shall be
no greater than the amount required for the purpose of complying with
Section 1.4(a), (iii) upon the Lender’s receipt of a written notice from the
Borrower that EPI intends to exercise the Cure Right (a “Notice of Intent to
Cure”), until the 14th day following the date on which financial statements for
the fiscal quarter to which such Notice of Intent to Cure relates are required
to be delivered pursuant to Section 7.1(a) or (b), as applicable, of the EPI
Term Agreement, the Lender shall not exercise any right to accelerate the
Obligations and the Lender shall not exercise any right or remedy under the Loan
Documents solely on the basis of the relevant Event of Default under
Section 1.4(a), (iv) during any test period in which any Specified Equity
Contribution is included in the calculation of Consolidated Adjusted EBITDA as a
result of any exercise of the Cure Right, such Specified Equity Contribution
shall be (A) counted solely as an increase to Consolidated Adjusted EBITDA and
otherwise provided above (and not as a reduction of Indebtedness (either
directly through repayment or indirectly through “netting”) where the provisions
above specify that said specified amount shall not also be included if used for
any repayment) for the purpose of determining compliance with Section 1.4(a) and
(B) disregarded for all other purposes.

1.8 Amendment of Section 2 of Exhibit B. Section 2.3 of Exhibit B to the Loan
Agreement is amended, and a new Section 2.4 and new Section 2.5 are added to
Exhibit B to the Loan Agreement, to read as follows:

2.3 Accounts Receivable Aging Statement for Pledgor. Borrower shall ensure that
Evercore Group L.L.C. shall deliver to Lender monthly accounts receivable aging
statements, substantially in the form delivered to Lender in connection with the
Loan Closing, within 15 Business Days after the end of each month, certified by
its chief financial officer or other officer or representative of such entity
acceptable to Lender.

 

6



--------------------------------------------------------------------------------

2.4 EPI Covenant Certificate. Borrower shall ensure that EPI delivers a
certificate to Lender, within 45 days after the end of each of EPI’s first three
fiscal quarters and within 90 days after the end of EPI’s fiscal year, and
executed by a financial officer of EPI, setting forth its calculation of the
financial covenants in Section 1.4 of Exhibit B for the quarter then ended. The
certificate shall be in form and detail satisfactory to Lender (provided, that
the form of certificate provided by EPI to the agent under the EPI Term
Agreement with respect to such financial covenants shall be satisfactory to
Lender).

2.5 Borrower Compliance Certificate. Borrower shall deliver to Lender, within 15
Business Days after the end of each month, a compliance certificate in the form
of Exhibit C hereto executed by a financial officer of Borrower.

2. Execution of Third Amended and Restated Promissory Note. Concurrently with
the execution of this Agreement, Borrower shall execute and deliver to Lender
the Third Amended and Restated Promissory Note. All references to the “Note” in
the Loan Documents shall hereafter refer to and be the Third Amended and
Restated Promissory Note, which when executed in favor of and delivered to
Lender shall supersede and replace, in its entirety, the Note (as referenced in
Recital A hereof).

3. Authority. Borrower has the full power and authority to enter into and
perform all of its obligations under this Agreement, and this Agreement, when
executed by the Person(s) signing this Agreement on behalf of Borrower, shall
constitute a legal, valid and binding obligation of Borrower enforceable in
accordance with its terms. The Person(s) executing this Agreement on behalf of
Borrower have been duly authorized to execute this Agreement by all required
action on the part of Borrower.

4. Fees. Borrower shall pay to the Lender, upon execution of this Agreement, a
documentation fee of $1,000, which fee shall be debited from account number
966-0070-7280 held with Lender.

5. Entire Agreement. This Agreement and the Third Amended and Restated
Promissory Note and the other Loan Documents contain the entire agreement and
understanding among the parties concerning the matters covered thereby and
supersede all prior and contemporaneous agreements, statements, understandings,
terms, conditions, negotiations, representations and warranties, whether written
or oral, made by the Lender or Borrower concerning the matters covered by this
Agreement and the other Loan Documents.

6. Modifications. This Agreement may be modified only by a written agreement
signed by Borrower and the Lender.

7. NO CLAIMS. BORROWER ACKNOWLEDGES AND AGREES THAT (A) IT HAS NO OFFSETS OR
DEDUCTIONS OF ANY KIND AGAINST ANY OR ALL OF THE OBLIGATIONS; AND (B) IT HAS NO
DEFENSES OR OTHER CLAIMS OR CAUSES OF ACTION OF ANY KIND AGAINST THE LENDER IN
CONNECTION WITH THE LOAN OR THE COLLATERAL.

8. Fees. Borrower shall pay to the Lender all reasonable and documented
out-of-pocket costs, charges, and expenses paid or incurred by the Lender in
connection with the preparation of this Agreement and the transactions
contemplated hereby, including reasonable attorneys’ fees and costs, filing
fees, recording charges, and document preparation fees.

9. Continuing Effect of Documents. The Third Amended and Restated Promissory
Note, the Loan Agreement and other Loan Documents, as modified by this
Agreement, shall remain in full force and effect in accordance with their terms
and are affirmed by Borrower.

 

7



--------------------------------------------------------------------------------

10. Counterparts; Electronic Signatures; Successors. This Agreement may be
executed in counterparts, each of which shall constitute on original, and all of
which together shall constitute one and the same agreement. A signed copy of
this Agreement transmitted by a party to another party via facsimile or an
emailed “.pdf” version shall be binding on the signatory thereto.
Notwithstanding the delivery of the faxed or emailed copy, Borrower agrees to
deliver to Lender original executed copies of this Agreement. This Agreement
shall be binding upon and shall inure to the benefit of the parties and their
respective permitted successors and assigns.

 

BORROWER:    LENDER: Evercore Partners Services East L.L.C.    First Republic
Bank By:  

/s/ Robert Walsh

   By:   

/s/ Stephen J. Szanto

Name:   Robert Walsh    Name:    Stephen J. Szanto Title:   Chief Financial
Officer    Title:    Managing Director

 

 

8



--------------------------------------------------------------------------------

LOGO [g49620g53j91.jpg]

ACKNOWLEDGMENT OF MODIFICATION

AND REAFFIRMATION OF GUARANTY

Section 1. Each Guarantor hereby acknowledges and confirms that it has reviewed
and approves the terms and conditions of the Modification Agreement dated on or
about even date herewith between Evercore Partners Services East L.L.C.
(“Borrower”) and First Republic Bank (“Lender”) (the “Amendment”).

Section 2. Each Guarantor hereby consents to the Amendment and agrees that all
obligations covered by the Guaranty (which include Borrower’s obligations under
the Third Amended and Restated Promissory Note) shall continue in full force and
effect, shall be valid and enforceable and shall not be impaired or otherwise
affected by the execution of the Amendment or any other document or instrument
delivered in connection herewith.

Section 3. Each Guarantor represents and warrants that, after giving effect to
the Amendment, all representations and warranties contained in the Guaranty
executed by such Guarantor in favor of Lender are true, accurate and complete as
if made the date hereof.

Dated as of January 15, 2016

GUARANTORS

 

EVERCORE LP By:   Evercore Partners Inc., its General Partner   By:   /s/ Robert
Walsh  

Name:

 

Robert Walsh

 

Its:

 

Chief Financial Officer

 

EVERCORE GROUP HOLDINGS L.P. By:   Evercore Group Holdings L.L.C., its General
Partner   By:   /s/ Robert Walsh  

Name:

 

Robert Walsh

 

Its:

 

Chief Financial Officer

 



--------------------------------------------------------------------------------

LOGO [g49620g53j91.jpg]

ACKNOWLEDGMENT OF MODIFICATION AND

REAFFIRMATION OF THIRD PARTY SECURITY AGREEMENT

Section 1. The undersigned Pledgor hereby acknowledges and confirms that it has
reviewed and approves the terms and conditions of the Modification Agreement
dated on or about even date herewith between Evercore Partners Services East
L.L.C. (“Borrower”) and First Republic Bank (“Lender”) (the “Amendment”).

Section 2. The undersigned Pledgor hereby consents to the Amendment and agrees
that all obligations covered by the Third Party Security Agreement (which
include Borrower’s obligations under the Third Amended and Restated Promissory
Note) shall continue in full force and effect, shall be valid and enforceable
and shall not be impaired or otherwise affected by the execution of the
Amendment or any other document or instrument delivered in connection herewith.

Section 3. The undersigned Pledgor represents and warrants that, after giving
effect to the Amendment, all representations and warranties contained in the
Third Party Security Agreement executed by the Pledgor in favor of Lender are
true, accurate and complete as if made the date hereof.

Dated as of January 15, 2016

PLEDGOR

 

EVERCORE GROUP L.L.C.   By:   /s/ Robert Walsh  

Name:

 

Robert Walsh

 

Its:

 

Treasurer



--------------------------------------------------------------------------------

Exhibit C

FORM OF COMPLIANCE CERTIFICATE

EVERCORE PARTNERS SERVICES EAST L.L.C.

Date:                          , 20    

This Compliance Certificate is delivered pursuant to Section 2.5 of Exhibit B to
that certain Loan Agreement (Line of Credit), dated as of June 27, 2013, among
Evercore Partners Services East L.L.C. (“Borrower”), and First Republic Bank
(the “Lender”) (as amended, the “Loan Agreement”). Unless otherwise defined
herein, terms defined in the Loan Agreement and used herein shall have the
meanings given to them in the Loan Agreement.

The undersigned, the duly authorized and acting Chief Financial Officer [or
insert other officer title as appropriate and as agreed by Lender] of the
Borrower, hereby certifies, in his/her capacity as an officer of the Borrower,
and not in any personal capacity, as follows:

I have reviewed and am familiar with the contents of this Compliance
Certificate.

I have reviewed the terms of the Loan Agreement and the other Loan Documents and
have made, or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Borrower and its affiliates
during the accounting period covered hereby. Except as set forth on Attachment
1, such review did not disclose the existence, and I have no knowledge of the
existence as of the date of this Compliance Certificate, of any condition or
event which constitutes a Default or Event of Default.

Attached hereto as Attachment 2 are the computations showing compliance with the
covenants applicable to Borrower as set forth in Sections 1.1, 1.2 and 1.3 of
Exhibit B of the Loan Agreement. Borrower is in complete compliance for the
period ending                      with all required covenants except as may be
disclosed on Attachment 2.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Compliance Certificate as of the date
first written above.

 

EVERCORE PARTNERS SERVICES EAST L.L.C. By:     Name:    

Title:

 

Chief Financial Officer

 



--------------------------------------------------------------------------------

Attachment 1

to Compliance Certificate

Defaults or Events of Default

[Borrower to List]

 

 

Attachment 1



--------------------------------------------------------------------------------

Attachment 2

to Compliance Certificate

Borrower Covenant Worksheet

Exhibit B, Section 1.1

List any Additional Indebtedness not permitted by
Section 1.1:                    

Exhibit B, Section 1.2

Consecutive days out of debt for period June 27, 2015 to June 27, 2016:
                    .

Exhibit C, Section 1.3

The Borrowing Base for the month ended                     ,      is calculated
as follows:

 

A.      Eligible Accounts Receivable:         1.      

Accounts Receivable

   $                            

 

 

       2.      

Less

         (a)   

Invoices over 120 days

              

 

 

        (b)    Insolvency, Attachment, Injunction or Dissolution of Account
Debtor               

 

 

        (c)   

Disputed Invoices

              

 

 

        (d)   

Contra Accounts

              

 

 

        (e)   

Affiliate/Entity Invoices

              

 

 

        (f)   

Clearing broker relationships

              

 

 

       3.      

Sum of Section 2(a) – (f)

              

 

 

       4.      

Item 1 minus Item 3

              

 

 

       5.      

80% of Item 4

   $                 

 

 

  B.      Balance (cash and cash equivalents) of Designated Account    $        
        

 

 

 

C.

  

 

Borrowing Base (A.5 + B)

   $                 

 

 

 

 

 

Attachment 2